UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2016 Nuvectra Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 001-37525 30-0513847 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 5830 Granite Parkway, Suite 1100, Plano, Texas 75024 (Address of principal executive offices, including zip code) (972) 668-4107 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. On March 14, 2016, Greatbatch, Inc., a Delaware corporation (together with its subsidiaries, “ Greatbatch ”), completed the previously announced spin-off (the “ Spin-off ”) of Nuvectra Corporation, a Delaware corporation that was formerly a Delaware limited liability company known as QiG Group, LLC (“ Nuvectra ” or the “ Company ”). The Spin-off was accomplished by the distribution of all Nuvectra’s issued and outstanding shares of common stock to Greatbatch’s stockholders on the basis of one share of Nuvectra common stock for every three shares of Greatbatch common stock held on March 7, 2016, the record date of the distribution. In connection with the Spin-off, Nuvectra and its subsidiaries (i) entered into several agreements with Greatbatch that, among other things, set forth the terms and conditions of the Spin-off and provide a framework for Nuvectra’s relationship with Greatbatch after the Spin-off, and (ii) entered into several agreements to support Nuvectra as an independent public company (clauses (i) and (ii) collectively, the “ Transaction Agreements ”). The Transaction Agreements include the following: ● Separation and Distribution Agreement; ● Transition Services Agreement; ● Tax Matters Agreement; ● Employee Matters Agreement; ● Supply Agreement; ● Product Component Agreement; ● Unrestricted License; ● Restricted License; ● NeuroNexus License; ● Sublease Agreement; ● Office Lease; ● Loan Agreement; ● Warrants; ● Director Indemnification Agreements; ● Officer Indemnification Agreements; ● Equity Incentive Plan; and ● Form of Award Agreements for grants under the Equity Incentive Plan. A summary of certain provisions of some of the Transaction Agreements can be found in Nuvectra’s Information Statement, dated March 2, 2016 (the “ Information Statement ”), which is included in this Current Report on Form 8-K (this “ Current Report ”) as Exhibit 99.1. These summaries are incorporated by reference into this Item 1.01 and Item 5.02 below as if restated in full. Descriptions of the Transaction Agreements are also included in this Current Report. Separation and Distribution Agreement On March 14, 2016, the Company entered into a Separation and Distribution Agreement with Greatbatch that sets forth the agreements between the Company and Greatbatch regarding the principal transactions necessary to effect the separation of the Company from Greatbatch (the “ Separation and Distribution Agreement ”). It also sets forth other agreements that govern certain aspects of the Company’s ongoing relationship with Greatbatch after the completion of the Spin-off. The Separation and Distribution Agreement generally provides that the Company directly or indirectly holds: ● all of the assets previously owned by Greatbatch or any of its subsidiaries which are reflected on the Company’s most recent unaudited condensed combined pro forma balance sheet set forth in the Information Statement, or subsequently acquired or created assets that would have been reflected on a later-dated balance sheet; and ● all of the assets that are expressly contributed or transferred to the Company pursuant to the Separation and Distribution Agreement or other agreements with Greatbatch; 2 and that the Company is subject to: ● all outstanding liabilities reflected on the Company’s most recent unaudited condensed combined pro forma balance sheet set forth in the Information Statement, or subsequently-incurred or accrued liabilities that would have been reflected on a later-dated balance sheet; ● liabilities to the extent relating to, arising out of, or resulting from the Company’s business on or prior to the Spin-off, or any assets owned by the Company or any of its subsidiaries as of or after the Spin-off; and ● liabilities the Company assumed under the Separation and Distribution Agreement or other Transaction Agreements. Except as set forth in the Separation and Distribution Agreement, the assets were transferred on an “as is, where is” basis. As a result, Nuvectra and Greatbatch each bear the economic and legal risks that any conveyances of capital stock or assets were insufficient to vest good and marketable title to such capital stock or assets, as the case may be, in the party who should have title under the Separation and Distribution Agreement. Prior to the completion of the Spin-off, Greatbatch made a cash capital contribution of $75.0 million to Nuvectra for general corporate purposes, including funding operations after the Spin-off. Nuvectra is responsible for obtaining and maintaining its own insurance coverage at its cost. Additionally, with respect to certain claims arising prior to the Spin-off, the Company may seek coverage under specified Greatbatch third-party insurance policies to the extent that coverage may be available to Nuvectra. Subject to confidentiality provisions and other restrictions, Nuvectra and Greatbatch will each provide the other party any information in its possession that can be retrieved without unreasonable disruption to its business and that the requesting party reasonably needs (i) to comply with requirements imposed on the requesting party by a governmental authority, (ii) for use in any judicial, regulatory or other proceeding or investigation, in satisfying audit requirements, or in connection with any accounting, insurance claim, regulatory, litigation or other similar requirement, (iii) so the requesting party can comply with its obligations under the Separation and Distribution Agreement or other Transaction Agreements or (iv) for any other significant business need as mutually determined in good faith by the parties. In general, Nuvectra will indemnify Greatbatch and its affiliates, stockholders, directors, officers, agents or employees against liabilities to the extent relating to, arising out of or resulting from: ● the Company’s failure to pay, perform or otherwise discharge any of the Company’s liabilities or any of the Company’s agreements; ● the operation of the Company’s business, whether before or after the Spin-off; ● any of the Company’s assets or the Company’s liabilities (including assets and liabilities transferred to the Company in connection with the Spin-off), whether before or after the Spin-off; ● any breach by the Company of any provision of the Separation and Distribution Agreement or any other Transaction Agreement, subject to any limitation of liability provision set forth therein; and ● any untrue statement or alleged untrue statement of a material fact or material omission or alleged material omission in the Information Statement, solely with respect to information provided by Nuvectra to Greatbatch in writing for inclusion in the Information Statement. In general, Greatbatch will indemnify the Company and its affiliates, stockholders, directors, officers, agents or employees against liabilities to the extent relating to, arising out of or resulting from: ● the failure of Greatbatch to pay, perform or otherwise discharge any liability of Greatbatch; ● the operation of Greatbatch’s business (other than Nuvectra’s business), whether before or after the Spin-off; ● any of Greatbatch’s assets or Greatbatch’s liabilities, whether before or after the Spin-off; ● any breach by Greatbatch of any provision of the Separation and Distribution Agreement or any other Transaction Agreement, subject to any limitation of liability provision set forth therein; and ● any untrue statement or alleged untrue statement of a material fact or material omission or alleged material omission in the Information Statement, only for certain information relating to or provided by Greatbatch. 3 The Company generally released Greatbatch and its affiliates, agents, successors and assigns, and Greatbatch generally released the Company and its affiliates, agents, successors and assigns, from any liabilities between the Company or its subsidiaries on the one hand, and Greatbatch or its subsidiaries on the other hand, existing or arising from acts or events occurring on or before the Spin-off, including acts or events occurring in connection with the Spin-off. The general release does not apply to certain obligations, including obligations arising under the Separation and Distribution Agreement or any other Transaction Agreement between the parties. Any indemnity payment will be net of insurance proceeds and net of taxes. With respect to any indemnity claim for which it is reasonably likely that Nuvectra has a right of recovery under an insurance plan maintained by Greatbatch, then prior to asserting such indemnity claim, the Company must seek recovery from insurance. The foregoing description of the Separation and Distribution Agreement is not complete and is qualified in its entirety by reference to the full text of the Separation and Distribution Agreement, which is filed as Exhibit 2.1 to this Current Report and incorporated by reference into this Item 1.01. Transition Services Agreement On March 14, 2016, Nuvectra and Greatbatch entered into a Transition Services Agreement pursuant to which Greatbatch will provide or make available to Nuvectra various general corporate administrative services (the “ Transition Services Agreement ”). Generally, these services will be provided for two years. The Company may terminate the provision of any service being provided by Greatbatch prior to the scheduled termination date upon at least 30 days’ prior written notice. The services Greatbatch will provide Nuvectra include (i) human resource services, (ii) information technology services, (iii)legal support services, (iv) tax services, (v) accounting services, (vi) treasury services, and (vii) other support services specified in the Transition Services Agreement. Nuvectra will pay Greatbatch fees in consideration for providing these services. The charge for such services is generally intended to allow Greatbatch to recover its direct and indirect costs and expenses incurred in providing these services. Any incremental third party costs incurred by Greatbatch directly related to providing any of these services will be directly reimbursed by the Company. The personnel performing services for Nuvectra under the Transition Services Agreement will be employees and independent contractors of Greatbatch and will not be under the Company’s direction or control. The Transition Services Agreement also contains customary indemnification and confidentiality provisions. If Greatbatch breaches its obligations to Nuvectra under the Transition Services Agreement, the Company may be unable to recover the full amount of damages it may incur because the damages payable by Greatbatch under the Transition Services Agreement are capped at a maximum of $750,000 in the aggregate. The foregoing description of the Transition Services Agreement is not complete and is qualified in its entirety by reference to the full text of the Transition Services Agreement, which is filed as Exhibit 10.1 to this Current Report and incorporated by reference into this Item 1.01. Tax Matters Agreement On March 14, 2016, Nuvectra and Greatbatch entered into a Tax Matters Agreement which governs the Company’s and Greatbatch’s respective rights, responsibilities, and obligations with respect to tax liabilities (including taxes, if any, incurred as a result of any failure of the Spin-off or certain related transactions to qualify for tax-free treatment for U.S. federal income tax purposes) and benefits, tax attributes, the preparation and filing of tax returns, the control of audits and other tax proceedings and other matters regarding taxes (the “ Tax Matters Agreement ”). Nuvectra is liable for and will indemnify Greatbatch against all taxes attributable to the Company’s business and will be allocated all tax benefits attributable to such business. Greatbatch generally is liable for, and will indemnify Nuvectra against, all taxes attributable to its other businesses and will be allocated all tax benefits attributable to such other businesses. 4 Greatbatch generally is responsible for preparing and filing all tax returns that contain both (i)taxes or tax benefits allocable to Greatbatch and (ii)taxes or tax benefits allocable to Nuvectra. Greatbatch generally is responsible for preparing and filing all tax returns that include only taxes or tax benefits allocable to Greatbatch, and Nuvectra generally is responsible for preparing and filing all tax returns that include only taxes or tax benefits allocable to Nuvectra. However, Nuvectra and Greatbatch will not be permitted to take a position on any such tax return that is inconsistent with the Company’s or Greatbatch’s past practice, as applicable, or that would adversely affect the other party without such other party’s prior written consent. The party responsible for preparing and filing a tax return generally will also have the authority to control all tax proceedings, including tax audits, involving any taxes or adjustment to taxes reported on such tax return. In regard to any joint returns prepared by Greatbatch, generally, Nuvectra will be entitled to control any tax proceedings (or portion thereof) to the extent that it is liable for the taxes or adjustments at issue and provided Nuvectra acknowledges in writing its obligation to indemnify Greatbatch for the taxes or adjustments at issue. However, in regard to any tax proceedings where the taxes or adjustments at issue relate to whether the Spin-off qualifies under Sections 368(a)(1)(D) and 355 of the Internal Revenue Code as a tax-free transaction, Nuvectra and Greatbatch will jointly control and defend the tax proceedings, provided the Company acknowledges in writing its obligation to indemnify Greatbatch for the tax at issue. The Tax Matters Agreement further provides for cooperation between Nuvectra and Greatbatch with respect to tax matters, including the exchange of information and the retention of records that may affect the Company’s respective tax liabilities. The Tax Matters Agreement requires that Nuvectra and Greatbatch will not take, or fail to take, any action that (i)prior to the second anniversary of the Tax Matters Agreement, would reasonably be likely to be inconsistent with or cause to be untrue any covenant, representation or material statement in any tax opinion obtained by Greatbatch or (ii)would preclude the Spin-off from qualifying under Sections 368(a)(1)(D) and 355 of the Internal Revenue Code of 1986, as amended, as a tax-free transaction for Nuvectra, Greatbatch and Greatbatch’s stockholders. In addition, to preserve the tax-free treatment to Greatbatch of the Spin-off, for two years following the Spin-off, Nuvectra generally is restricted, except in specified circumstances, from: ● causing or permitting to occur any transaction or series of transactions, subject to certain exceptions provided under the U.S. federal income tax rules, in connection with which one or more persons would (directly or indirectly) acquire an interest in Nuvectra’s capital stock that, when combined with any other acquisition of an interest in Nuvectra’s capital stock that occurs after the Spin-off, comprises 30% or more of the value or the total combined voting power of all interests that are treated as outstanding equity of Nuvectra for U.S. federal income tax purposes immediately after such transaction or, in the case of a series of related transactions, immediately after any transaction in such series; ● transferring, selling or otherwise disposing of 35% or more of Nuvectra’s gross assets if such transfer, sale or other disposition would violate the IRS’ rules and regulations; ● liquidating Nuvectra’s business; or ● ceasing to maintain Nuvectra’s active business. Moreover, Greatbatch generally is liable for and will indemnify Nuvectra for any taxes arising from the Spin-off or certain related transactions that are imposed on the Company, Greatbatch or its subsidiaries. However, Nuvectra remains liable for and will indemnify Greatbatch for any such taxes to the extent such taxes result from certain actions or failures to act as described above by Nuvectra that occur after the Spin-off. Nuvectra’s obligations under the Tax Matters Agreement are not limited in amount or subject to any cap. The foregoing description of the Tax Matters Agreement is not complete and is qualified in its entirety by reference to the full text of the Tax Matters Agreement, which is filed as Exhibit 10.2 to this Current Report and incorporated by reference into this Item 1.01. 5 Employee Matters Agreement On March 14, 2016, the Company and Greatbatch entered into an Employee Matters Agreement, which generally provides that Nuvectra and Greatbatch each have responsibility for its employees (the “ Employee Matters Agreement ”). The Employee Matters Agreement also contains provisions concerning benefit protection for both Greatbatch’s and Nuvectra’s employees, treatment of Greatbatch stock options, restricted stock and restricted stock units outstanding at the time of the Spin-off, and cooperation between the Company and Greatbatch in the sharing of employee information and maintenance of confidentiality. With respect to former employees, the Employee Matters Agreement provides that, unless otherwise specified, Greatbatch will be responsible for liabilities associated with former employees who worked for a business that continues to be owned by Greatbatch, and Nuvectra will be responsible for liabilities associated with former employees who worked for a business that is now owned by the Company. In general, Nuvectra’s employees previously participated in various retirement, health and welfare, and other employee benefit plans through Greatbatch. Pursuant to the Employee Matters Agreement, the Company and Greatbatch each retain responsibility for its respective current employees and compensation plans. Nuvectra’s employees participate in retirement, health and welfare plans that the Company has established and will maintain, which may contain benefits that are different than those previously provided by Greatbatch. The Employee Matters Agreement provides for the conversion of all awards outstanding as of the Spin-off that were granted under Greatbatch’s equity compensation plans (whether held by Greatbatch or Nuvectra employees or other participants) into adjusted awards based on both shares of Greatbatch common stock and Nuvectra common stock. For purposes of award vesting, continued employment or service with Greatbatch or Nuvectra, as applicable, is treated as continued employment or service for both Greatbatch and Nuvectra awards. With the exception of holders of performance-based restricted stock units that became employees of Nuvectra, holders of Greatbatch restricted stock or restricted stock units retained those awards and received restricted stock or restricted stock units of Nuvectra. Holders of performance-based restricted stock units that became employees of Nuvectra had their Greatbatch performance-based restricted stock units converted into time-based restricted stock units of Greatbatch and of Nuvectra. In each case, the Greatbatch and Nuvectra awards together were intended to preserve the value of the original Greatbatch restricted stock or restricted stock units as measured immediately before and immediately after the Spin-off. The original Greatbatch restricted stock and restricted stock units and the newly received Nuvectra restricted stock and restricted stock units are subject to substantially the same terms, vesting conditions and other restrictions as applied to the original Greatbatch restricted stock and restricted stock units immediately before the Spin-off. Each Greatbatch stock option was converted into an adjusted Greatbatch stock option and a Nuvectra stock option. Together the adjusted Greatbatch stock option and the Nuvectra stock option were intended to preserve the intrinsic value of the original Greatbatch stock option as measured immediately before and immediately after the Spin-off. The Nuvectra stock option will allow the holder to purchase a number of shares of Nuvectra common stock based upon the distribution ratio. The adjusted Greatbatch stock options and the Nuvectra stock options are subject to substantially the same terms, vesting conditions, post-termination exercise rules, and other restrictions that applied to the original Greatbatch stock option immediately before the Spin-off. The foregoing description of the Employee Matters Agreement is not complete and is qualified in its entirety by reference to the full text of the Employee Matters Agreement, which is filed as Exhibit 10.3 to this Current Report and incorporated by reference into this Item 1.01. Supply Agreement On March 14, 2016, Nuvectra entered into a Supply Agreement with Greatbatch pursuant to which Greatbatch will manufacture and supply, and the Company will purchase, fully assembled Algovita systems and most of the products, parts and components necessary for the production and assembly of Algovita systems exclusively from Greatbatch (the “ Supply Agreement ”). In addition, during the term of the Supply Agreement, to the extent that Nuvectra desires to have a product or component manufactured that incorporates any of the intellectual property that Nuvectra licenses to Greatbatch and such product or component will be used in the neurostimulation (“ NeuroStim ”) field of use, the Company will purchase such product or component exclusively from Greatbatch. Furthermore, to the extent that the product or component will be used in the NeuroStim field of use, but does not incorporate any of the intellectual property that Nuvectra licenses to Greatbatch, the Company must provide Greatbatch with a right of first refusal to match the terms of any third party supplier’s manufacturing proposal before entering into any definitive supply agreement with that third party with respect to such product or component. 6 The initial term of the Supply Agreement is in effect until November 20, 2020, which is the fifth anniversary of the United States Food and Drug Administration’s (the “
